Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an electrochemical cell, classified in H01M10/052.
II. Claims 13-19, drawn to a method of preparing an electrode, classified in H01M4/62.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as one in which the electrode is applied to a surface of a ceramic layer instead of the ceramic layer being applied to the electrode surface.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jennifer Woodside Wojtala on 9/12/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 9, Applicant claims an “amount” of zirconia, LLZO or alumina is present and then quantifies that amount with a mass per area (g/cm2 ).  It is not clear what area this is referring to.  Is this the area of the first surface?  The surface area of the alumina?  Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laramie (US 2017/0338475).
Regarding claims 1, 5-7, 11 and 12, Laramie discloses a lithium metal electrode (see paragraph 4 which discloses a lithium metal anode) comprising: 
a first surface (top of first layer 120, paragraph 75 and Fig. 2A); and 
ceramic particles (inorganic particles which make up the protective/inorganic layer/second layer 30, 130) comprising: 
(i) lithium lanthanum zirconium oxide (LLZO) particles (see paragraph 92 which discloses lithium lanthanum oxides can be included in the protective layer); 
(ii) alumina particles (as described in paragraph 92); 
(iii) zirconia particles (ZrO2, as described in 92); or 
(iv) a combination thereof; 
wherein the ceramic particles are present: 
(i) as a ceramic layer adjacent to at least a portion of the first surface, wherein the ceramic layer has a thickness of about 1 μm to about 100 μm (see paragraph 81 which discloses the second layer has a thickness between 0.1 microns and 5 microns); 
(ii) as embedded within the first surface (see paragraph 75 which discloses that the particles of the protective layer are embedded in the first layer/first surface of the electrode material); or 
(iii) a combination thereof; and 
a positive electrode (such as the cathode of Fig. 8) comprising a second electroactive material (see paragraph 143 which discloses a number of possible positive electroactive materials), wherein the positive electrode is spaced apart from the lithium metal negative electrode (see Fig. 8 where the positive electrode is spaced apart from the anode by a separator) ; 
a porous separator disposed between confronting surfaces of the lithium metal negative electrode and the positive electrode (see paragraph 157 which discloses a separator that can be porous); and 
a liquid electrolyte infiltrating one or more of: the lithium metal negative electrode, the positive electrode, and the porous separator (see paragraph 160 which discloses a liquid electrolyte which will inherently infiltrate the porous separator of paragraph 157).
Regarding claims 2 and 8, Laramie further discloses the alumina particles each have an average particle diameter of about 100 nm to about 20 μm (see paragraph 178 which discloses alumina particles having a diameter between 0.5 and 5 microns).
Regarding claims 4 and 10, Laramie further discloses a binder is present with the ceramic particles and the binder coats at least a portion of the ceramic particles (see paragraph 105 which discloses depositing the inorganic particles along with a polymeric material which will result in the polymeric material/binder coating at least a portion of the ceramic/inorganic particles).

Relevant Prior Art
US 2021/0143481 - Discloses a thin ceramic/inorganic layer (513) that can include alumina, zirconia and LLZO (paragraph 54)
US 2021/0013514 - Discloses an inorganic layer in a battery that can comprise zirconia, alumina and LLZO particles (paragraph 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725